                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

BRIAN MARK GIVENS                                                                     PLAINTIFF


v.                                    Case No. 1:19-cv-1026


EL DORADO FESTIVALS &
EVENTS, INC., D/B/A
MURPHY ARTS DISTRICT                                                                DEFENDANT

                                              ORDER
       Before the Court is Defendant’s Motion to Dismiss. (ECF No. 6). Plaintiff has filed a

response. (ECF No. 13). Defendant has filed a reply. (ECF No. 14). The Court finds this matter

ripe for consideration.

                                         BACKGROUND

       This is a disability discrimination action. Defendant, El Dorado Festivals and Events, Inc.

is a corporation that puts on events and maintains several entertainment venues in El Dorado,

Arkansas. Plaintiff, Brain Mark Givens, was employed by Defendant as its Executive Vice-

President of Entertainment and Talent Relations. Plaintiff alleges that his employment was

terminated because of his alcoholism in violation of the Americans with Disabilities Act of 1990,

42 U.S.C. § 12101 et seq. (“ADA”) and the Arkansas Civil Rights Act of 1993, A.C.A. § 16-123-

107 (“ACRA”).

       On August 6, 2019, Defendant filed the instant motion, arguing that Plaintiff’s claims

should be dismissed because he has failed to allege facts sufficient to state a claim for disability

discrimination under the ADA and the ACRA. Plaintiff opposes the motion, arguing that he has

sufficiently pled his allegations of disability discrimination.
                                      LEGAL STANDARD

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a pleading

must provide “a short and plain statement of the claim that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The Court must accept as true all factual allegations set forth in the complaint,

drawing all reasonable inferences in the plaintiff’s favor. See Ashley Cnty., Ark. v. Pfizer, Inc.,

552 F.3d 659, 665 (8th Cir. 2009). However, the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

       “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that

are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility

and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557). “Determining

whether a complaint states a plausible claim for relief will . . . be a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.” Id. at 679. In

considering a motion to dismiss under Rule 12(b)(6), “the complaint should be read as a whole,

not parsed piece by piece to determine whether each allegation, in isolation, is plausible.” Braden

v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009).

       “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements

of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’

devoid of ‘further factual enhancement.’” Id. (internal citations and alterations omitted) (quoting

Twombly, 550 U.S. at 555, 557). In other words, “the pleading standard Rule 8 announces does



                                                 2
not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555). “[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id.

(quoting Fed. R. Civ. P. 8(a)(2)).

                                               DISCUSSION

        I. Plaintiff’s ADA and ACRA Claims

        To establish a prima facie case of disability discrimination under the ADA and ACRA, a

plaintiff must allege that he: (1) is disabled within the meaning of the ADA; (2) is qualified to

perform the essential functions of his job, with or without reasonable accommodation; and (3) has

suffered an adverse employment action because of his disability.1 E.E.O.C. v. Prod. Fabricators,

Inc., 763 F.3d 963, 969 (8th Cir. 2014); Dovenmuehler v. St. Cloud Hosp., 509 F.3d 435, 439 (8th

Cir. 2007).

        The Court’s analysis begins and ends with whether Plaintiff has sufficiently pleaded that

he is qualified to perform the essential functions of his job, with or without reasonable

accommodation. Defendant argues that Plaintiff has failed to make any allegations that he is

qualified to perform the essential functions of his job. Plaintiff responds, arguing that the Court

can infer he is qualified because he has pleaded that Defendant actively recruited and subsequently

hired him. Plaintiff further argues that he was qualified to perform the essential functions of his

job because he completed an alcohol rehabilitation program to be considered for the position.

        Upon consideration, the Court agrees with Defendant. Plaintiff’s Complaint does not

contain any allegations that he was qualified to perform the essential functions of his job, with or


1
 Disability discrimination claims presented under the ACRA are analyzed using the same principles employed in
analyzing claims under the ADA. Duty v. Norton-Alcoa Proppants, 293 F.3d 481, 490 (8th Cir. 2002).

                                                       3
without reasonable accommodation. Moreover, Plaintiff has cited no authority, and the Court is

unaware of any, allowing the Court to infer that Plaintiff was qualified based solely on the fact that

he was hired by Defendant, or that he completed an alcohol rehabilitation program to be considered

for the position. Because the Court has found this element unsatisfied, it is unnecessary to address

the remaining two elements. Thus, the Court finds that Plaintiff has failed to state disability

discrimination claims under either the ADA or the ACRA.

                                          CONCLUSION

       For the foregoing reasons, the Court finds that Defendant’s Motion to Dismiss (ECF No. 6)

should be and hereby is GRANTED. Accordingly, Plaintiff’s Complaint is DISMISSED WITHOUT

PREDJUDICE.

       IT IS SO ORDERED, this 16th day of September, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  4
